            Case 1:20-cv-04125-LLS Document 6 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN WILLIAMS,

                                 Plaintiff,
                                                                20-CV-4125 (LLS)
                     -against-
                                                               CIVIL JUDGMENT
BETH S. COOPER, Director, Employee &
Labor Relations HR,

                                 Defendant.

         Pursuant to the order issued September 3, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 3, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
